                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                        August 20, 2019
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk

                          CORPUS CHRISTI DIVISION

FRED HOFFMAN, III,                               §
                                                 §
         Plaintiff,                              §
VS.                                              §   CIVIL NO. 2:18-CV-333
                                                 §
JAVIER MURO, et al,                              §
                                                 §
         Defendants.                             §

                                           ORDER

       The Court is in receipt of the Magistrate Judge’s First Memorandum and
Recommendation (“M&R”), Dkt. No. 10; Plaintiff’s Objections to the First M&R,
Dkt. No. 20; Defendant Corey Furr’s (“Furr”) Motion to Dismiss, Dkt. No. 21;
Plaintiff’s Response to the Motion to Dismiss, Dkt. No. 31; and the Magistrate
Judge’s Second M&R, Dkt. No. 40. No objections were filed against the Second M&R
by Plaintiff.
       After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS IN SUBSTANCE the First M&R,1 Dkt. No. 10, and ADOPTS IN
SUBSTANCE the Second M&R,2 Dkt. No. 40.




1 The Court declines to adopt the statement in Section II of the M&R that states: “Sergeant Guzman
told Plaintiff not to mess around with his girlfriend, who happened to be Sergeant Guzman.” Dkt.
No. 10 at 4. The Court instead replaces the statement with the following: “Sergeant Muro told
Plaintiff not to mess around with his girlfriend, who happened to be Sergeant Guzman.”
2 The Court declines to adopt the statement in Section III of the M&R that states: “Sergeant Guzman

told Plaintiff not to mess around with his girlfriend, who happened to be Sergeant Cinthia Guzman.”
Dkt. No. 40 at 4. The Court instead replaces the statement with the following: “Sergeant Muro told
Plaintiff not to mess around with his girlfriend, who happened to be Sergeant Cinthia Guzman.”


1/2
        Accordingly, the Court RETAINS Plaintiff’s retaliation claim against Phillip
Sifuentes3 and DISMISSES all other claims against Defendants. Further, the
Court DENIES the Motion to Dismiss, Dkt. No. 21.


        SIGNED this 19th day of August, 2019.


                                                    ___________________________________
                                                    Hilda Tagle
                                                    Senior United States District Judge




3 The First M&R recommended that the Court retain Plaintiff’s retaliation claim against Furr.
However, because the Magistrate Judge subsequently substituted Philip Sifuentes (“Sifuentes”) on
behalf of Furr, the Court retains Plaintiff’s retaliation claim against Sifeuntes. See Dkt. Nos. 41, 42.


2/2
